Citation Nr: 0322153	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-00 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether a May 1982 rating decision, whereby service 
connection for organic brain syndrome was denied, was clearly 
and unmistakably erroneous.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
organic brain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from August 1979 to July 
1981.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in October 2000 by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The May 1982 rating determination, whereby service 
connection for organic brain syndrome was denied, was 
supported by the evidence then of record and the applicable 
statutory and regulatory provisions existing at the time were 
correctly applied.

2.  Service connection for organic brain syndrome was denied 
by the RO in May 1982.  The veteran was notified of that 
decision, and of appellate rights and procedures, but did not 
perfect his appeal within the time therefor.

3.  The evidence submitted since May 1982 is new but is not 
material, and does not serve to reopen the veteran's claim 
for service connection for organic brain syndrome.


CONCLUSIONS OF LAW

1.  The RO rating decision of May 1982, wherein service 
connection for organic brain syndrome was denied, does not 
contain clear and unmistakable error (CUE).  38 C.F.R. 
§ 3.105(a) (2002).

2.  A May 1982 rating decision, whereby service connection 
for organic brain syndrome was denied, is final.  38 U.S.C.A. 
§ 7105 (West 2002).

3.  Evidence received since May 1982 is not new and material, 
and the veteran's claim for service connection for organic 
brain syndrome has not been reopened.  38 U.S.C.A. §§ 5108, 
5121(a) (West 2002); 38 C.F.R. § 3.156(a) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The VCAA, however, is by statute expressly deemed 
not to apply to claims pertaining to the submittal of new and 
material evidence that had been pending as of August 29, 
2001, such as the instant claim.  Similarly, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the VCAA does not apply to claims raising questions of 
clear and unmistakable error in a prior decision.  Parker v. 
Principi, 15 Vet. App. 407 (2002); see also Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc).  Accordingly, 
application of the VCAA with regard to either question 
currently before the Board need not be discussed further.

II.  Whether a May 1982 Rating Decision, Whereby Service 
Connection for Organic Brain Syndrome was Denied, was Clearly 
and Unmistakably Erroneous

The law and regulations provide that previous determinations 
that are final and binding, including decisions of service 
connection, will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105 (2002).  Absent the filing of a notice of 
disagreement within one year of the date of mailing of the 
notification of the initial review and determination of a 
veteran's claim and the subsequent filing of a timely 
substantive appeal, a rating determination is final and is 
not subject to revision upon the same factual basis except 
upon a finding of clear and unmistakable error.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.105, 20.302, 20.1103 
(2002).

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended where evidence establishes clear and unmistakable 
error (CUE).  For CUE to exist, either the correct facts, as 
they were known at that time, were not before the 
adjudicator, or the statutory or regulatory provisions extant 
at the time were incorrectly applied; the error must be 
"undebatable" and the sort which, had it not been made, would 
have manifestly changed the outcome at the time it was made; 
and a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  The constructive possession of VA 
evidence under Bell v. Derwinski, 2 Vet. App. 611 (1992) is 
not for application as the events in question preceded the 
Bell decision.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  
Concomitantly, evidence that was not actually of record at 
the time of the decision at issue cannot be considered for 
purposes of CUE.  

The Court has held that, for there to be a valid claim of 
clear and unmistakable error, there must have been an error 
in the prior adjudication of the claim.  See Russell, 3 Vet. 
App. at 313.  Either the correct facts, as they were known at 
the time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were improperly 
applied.  Id.  Clear and unmistakable error is error that is 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made.  Id. At 313-314.  Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts: it is not mere misinterpretation of 
facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370 (1991).  
The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  The error must be one that would have 
manifestly changed the outcome at the time that it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  To 
establish clear and unmistakable error, it must be further 
demonstrated that the claimed error, when called to the 
attention of later reviewers, compels a different conclusion 
to which reasonable minds could not differ.  See Fugo v. 
Brown, 6 Vet. App. 40 (1993), en banc review denied, 6 Vet. 
App. 162 (1994); see also 38 C.F.R. § 20.1403 (2002), wherein 
what does, and does not, constitute CUE is delineated.

In the instant case, the veteran has alleged that a May 1982 
rating decision, whereby service connection for organic brain 
syndrome was denied, was clearly and unmistakably erroneous.  
The evidence of record as of May 1982 consisted solely of the 
veteran's service medical records.  The report of his service 
entrance examination, dated in July 1979, shows that he was 
clinically evaluated as normal with regard to his head and 
his psychiatric status, and does not indicate the presence of 
any head injury or brain impairment.  Likewise, on a report 
of medical history prepared at that time he denied having, or 
ever having had, a head injury, depression or excessive 
worry, loss of memory or amnesia, nervous trouble of any 
sort, or periods of unconsciousness.  A medical record dated 
in September 1979, however, show findings of immature 
personality and suggestion of a cerebellar or (brain) stem 
problem; records dated thereafter reflect impressions to 
include suspected drug use and inadequate personality 
disorder.  The report of a medical board evaluation, dated in 
May 1981, indicates diagnoses of developmental language 
disorder presumably secondary to birth injury; and 
personality disorder, nonspecific, evidenced by marked 
immaturity.  Both disabilities were deemed to have been 
manifested since birth, both were identified as having 
existed prior to service, and both were found not to have 
been permanently aggravated by service.  

In addition, the accompanying report of medical examination 
notes that the veteran's history and examination suggested a 
developmental language disorder that appeared to be secondary 
to birth injury, and that his mild cognitive deficits, 
irritability, and personality findings were consistent with 
the diagnosis of a personality syndrome on an organic basis 
that was assumed to be due to birth trauma and therefore 
lifelong.  The examination report specifically notes that 
"[t]here is no evidence of acute injury, infection or other 
processes occurring while the patient has been in the service 
which would be consistent with [these] findings.  There is 
also no evidence that his disorder has been significantly 
worsened by military duty."  The report of the veteran's 
separation medical examination, dated in April 1981, also 
notes diagnoses of developmental language disorder presumably 
secondary to birth injury; and personality disorder, 
nonspecific, evidenced by marked immaturity.  An AF Form 356, 
Findings and Recommended Disposition of USAF Medical 
Evaluation Board, dated in June 1981, indicates a diagnosis 
of "[o]rganic brain syndrome due to trauma (birth) 
manifested by language disorder, non-specific personality 
disorder, marked immaturity and learning difficulty with 
severe impairment for social and industrial adaptability.  
EPTS [existed prior to service] without service 
aggravation."

In its May 1982 rating decision, the RO determined that the 
veteran's service medical records revealed that he had 
organic brain syndrome due to birth trauma and manifested by 
language disorder.  The RO, in denying the veteran's claim 
for service connection for organic brain syndrome, held that 
this condition had existed prior to service and that there 
had been no service aggravation.

In brief, the RO was cognizant of the medical evidence, which 
included multiple findings to the effect that the veteran's 
disabilities were the product of a birth injury, thereby 
existing prior to service, and that these disabilities had 
not increased in severity during service.  In addition, it is 
apparent that the RO, in reaching its decision, applied the 
appropriate legal criteria; the law at that time required 
that, in order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, were to 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 310, 331 (now 38 U.S.C.A. §§ 1110, 1131).  The 
rating decision clearly reflects that the RO considered the 
question of whether the veteran's organic brain syndrome, 
which was deemed to have been manifested prior to service, 
had been aggravated by that service; it concluded that it had 
not.  There is no evidence that either the correct facts, as 
they were known at the time, were not before the adjudicator, 
or that the statutory or regulatory provisions extant at the 
time were improperly applied.  It must be reiterated that 
clear and unmistakable error is error that is undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made.  It must be emphasized that the decision that was 
the subject of this claim is clearly premised on the medical 
evidence of record at that time, and is based on the 
applicable legal criteria.  There is no evidence that a 
reasonable mind could conclude that this decision was fatally 
flawed, or that the RO should have reached different 
conclusions about which reasonable minds could not differ, 
notwithstanding the fact that the veteran disagrees with the 
RO's decision.  

The Board notes that evaluation of a claim alleging CUE in a 
prior rating decision by definition encompasses review only 
of the evidence considered by the RO at the time that 
decision was rendered; medical records and opinions added 
subsequent to the date of the decision, in this case May 
1982, may not be considered.  The medical opinion solicited 
by VA in October 2000 was obviously not part of the record in 
May 1982, and bears no relevance with regard to whether the 
RO in May 1982 "was aware of the correct facts."

Based on the evidence cited above, the Board must conclude 
that there is no CUE within the May 1982 decision with regard 
to the denial of service connection for organic brain 
syndrome.  Based on the evidence of record at that time, the 
Board cannot find that any undebatable error existed that, 
had it not been made, would have manifestly changed the 
outcome at the time of that determination.  Accordingly, the 
veteran's request for revision of the decision must be 
denied.

III  Whether New and Material Evidence has Been Submitted to 
Reopen a Claim of Entitlement to Service Connection for 
Organic Brain Syndrome

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 2002); see also 38 U.S.C.A. §§ 7104(b) and 7105 
(West 2002).  

In order to reopen a claim that has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  "New" evidence 
means more than evidence that has not previously been 
included in the claims folder, and must be more than merely 
cumulative, in that it presents new information.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1990).  See also Evans v. Brown, 
9 Vet. App. 273, 284 (1996), wherein the United States Court 
of Appeals for Veterans Claims, formerly the United States 
Court of Veterans Appeals (Court) held that the question of 
what constitutes new and material evidence requires referral 
only to the most recent final disallowance of a claim.  

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously and 
finally denied claim, VA must perform a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  First, it must 
be determined whether the evidence submitted by the claimant 
is new and material.  Second, if new and material evidence 
has been presented, the claim is to be reopened and evaluated 
on its merits; in such circumstances, VA will consider all 
evidence, both old and new, after it ensures that its duty to 
assist has been fulfilled.

In the instant case, service connection for organic brain 
syndrome was denied by the RO in May 1982, following review 
of evidence that consisted primarily of the veteran's service 
medical records which, as discussed above, reflected findings 
that mental impairment had been manifested prior to service 
and had not increased in severity therein, with the RO 
denying service connection on that basis.  

The veteran was notified of the RO's decision, and of 
appellate rights and procedures, by means of a letter dated 
June 16, 1982.  The record does not reflect that the veteran 
indicated disagreement with that decision within the one-year 
time period therefor.  The May 1982 rating decision, 
accordingly, is final and, as discussed above, can only be 
reopened upon the receipt by VA of evidence that is both new 
and material.

The evidence associated with the veteran's claims folder 
subsequent to May 1982 consists primarily of a medical 
statement, dated in October 2000 and reflecting review of the 
veteran's service medical records, that was solicited by VA 
in conjunction with its review of his claim that the May 1982 
decision was clearly and unmistakably erroneous.  The 
statement sets forth an opinion that reasonable minds could 
only conclude, based solely on review of the veteran's 
service medical records, that the May 1982 decision was not 
fatally flawed at the time it was made.  While this evidence 
is new, in the sense that it had not previously been 
associated with the claims folder and presents new 
information, it is not material, in that the information 
contained therein has no relevance with regard to determining 
whether the veteran's organic brain syndrome had been 
incurred in or aggravated by his active service.  The 
question of whether the May 1982 decision was or was not 
"fatally flawed" is a question of legal interpretation, and 
one that was discussed above.  The additional evidence does 
not present information that is material to the ultimate 
question of whether organic brain syndrome was incurred in or 
aggravated by active service.

In brief, the evidence submitted since May 1982 with regard 
to a claim of service connection for organic brain syndrome, 
while new, is not material.  The Board accordingly finds that 
the veteran's claim of entitlement to service connection for 
organic brain syndrome has not been reopened.


ORDER

A May 1982 rating decision, whereby service connection for 
organic brain syndrome was denied, was not clearly and 
unmistakably erroneous.  New and material evidence has not 
been submitted to reopen a claim of entitlement to service 
connection for organic brain syndrome, and the benefits 
sought on appeal remain denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

